Writ Denied and Opinion Filed November 26, 2014




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-01499-CV

                              IN RE PAUL JACOBS, Relator

               Original Proceeding from the 296th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 296-54735-2014

                           MEMORANDUM OPINION
                      Before Justices Bridges, Lang-Miers, and Evans
                              Opinion by Justice Lang-Miers
       Relator Paul Jacobs filed a notice of appeal in which he indicated a desire to appeal

the trial court’s order which he states found him in civil contempt and ordered him confined

until he pays $10,000. Courts of appeals lack jurisdiction to review contempt orders on direct

appeal. Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985) (per curiam); Tracy v. Tracy,

219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.).            Contempt orders involving

confinement may be reviewed by writ of habeas corpus; contempt orders that do not involve

confinement may be reviewed only through mandamus.              Tracy, 219 S.W.3d at 530.

Accordingly, we treat relator’s notice of appeal as a petition for writ of habeas corpus. We

deny relief because the notice of appeal does not comply with the requirements of rule 52 of
the Texas Rules of Appellate Procedure and fails to establish any basis for relief as a result.

See TEX. R. APP. P. 52.




                                                /s/ Elizabeth Lang-Miers
                                                ELIZABETH LANG-MIERS
                                                JUSTICE

141499F.P05




                                               –2–